Case: 13-1091    Document: 27    Page: 1   Filed: 05/31/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  LLOYD J. FLEMING,
                   Plaintiff-Appellant,

                            v.
  RICHARD COWARD AND P. HEMPHILL, OFFICER
                   #2478,
             Defendants-Appellees,

                           AND

     WALTER W. TWEEDY, POOL, OFFICER,
  ADRIANNE TODMAN, FRANK LANCASTER, AND
           LORRY BLUITT BONDS,
             Defendants-Appellees,

                           AND

    ARUN C. WILLIAMS AND PATRICK ASSOUAD,
               Defendants-Appellees,

                           AND

    GARRETT, MOTENAR ROBERSON, JOSEPH
  DUKES, EBENEZER OLOMO, LARRY LOUCUS,
   TOM WOODSON, BEEMON FLEMING, JIMMY
   MCGIVIE, KESHA TAYLOR, JESSICA, RECITA
  EVANS, STEPHEN WHEELE, KAREN BUSH, AND
           MEREDITH KOLBRENER,
                 Defendants.
Case: 13-1091    Document: 27     Page: 2   Filed: 05/31/2013




 LLOYD FLEMING V. RICHARD COWARD                          2


                __________________________
                        2013-1091
                __________________________

     Appeal from the United States District Court for the
 District of Columbia in No. 12-CV-0330, Judge Richard J.
 Leon.
                 __________________________

                      ON MOTION
                __________________________

                       ORDER

    Lloyd J. Fleming moves out of time for an extension of
 time to file his reply brief.

    Upon consideration thereof,

    IT IS ORDERED THAT:

     (1) The motion for an extension of time is granted.
 Mr. Fleming’s reply brief submitted on May 20, 2013, is
 accepted for filing.

    (2) All remaining pending motions are denied as
 moot. The case is ready to be calendared.

                                       FOR THE COURT



                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk

    s25